United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Hartford, CT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0932
Issued: September 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2017 appellant filed a timely appeal from a November 4, 2016 merit
decision and a December 27, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a back injury
causally related to the accepted August 26, 2016 employment incident; and (2) whether OWCP’s

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its December 27, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
merit decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal.
20 C.F.R. § 501.2(c)(1).

Branch of Hearings and Review properly denied appellant’s request for an oral hearing as
untimely.
FACTUAL HISTORY
On August 26, 2016 appellant, then a 54-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, he injured his back after lifting a tray of mail. He
stopped work on August 26, 2016. The employing establishment on August 26, 2016 authorized
medical treatment by Village Medical Associates, P.C. via an authorization for examination
and/or treatment (Form CA-16).
In a note dated August 29, 2016, Dr. Bjorn Ringstad, a Board-certified internist with
Village Medical Associates, P.C., checked a box marked “yes” indicating that appellant’s illness
was work related. In an attending physician’s report (Form CA-16) of the same date, he
diagnosed left sciatica.
In a diagnostic report dated September 8, 2016, Dr. Neil Tishkoff, a Board-certified
diagnostic radiologist and neuroradiologist, observed the results of x-rays of appellant’s lumbar
spine. He reported his impression of mild rightward curvature; slight anterolisthesis at L5 on S1,
possibly secondary to spondylolysis; facet arthropathy at L4-5 and to a lesser extent L3-4, worse
on the right; and a questionable incomplete fusion of the posterior arch of the L5/bifid spinous
process.
By letter dated October 4, 2016, OWCP informed appellant of the evidence needed to
establish his claim. It noted that he had not submitted sufficient factual and medical evidence to
establish his claim. He was afforded 30 days to submit the additional evidence.
In an undated attending physician’s report (Form CA-20), Dr. Michael Connair, a Boardcertified orthopedic surgeon, noted that appellant’s x-rays demonstrated degenerative changes.
He diagnosed lumbar strain, noting that it occurred after appellant lifted a tray of mail at work.
Dr. Connair checked a box marked “yes” noting that appellant’s injury was due to an
employment activity, explaining that appellant had no pain prior to lifting the tray of mail despite
degenerative changes in his spine.
In a narrative statement dated October 27, 2016, appellant stated that, on the date of
injury, he bent down to pick up and lift a tray filled with mail, weighing approximately 40
pounds, when he felt a sharp pain in his lower back. He requested to go home at that time due to
his back pain, and he did so after filling out an incident report.
By decision dated November 4, 2016, OWCP denied appellant’s claim. It found that the
employment incident had occurred as alleged and that a medical condition was diagnosed in
relation to the incident. However, OWCP further found that appellant had not submitted any
rationalized medical evidence which established causal relationship between the incident of
August 26, 2016 and his diagnosed conditions.
By form dated December 2, 2016, appellant requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. The request was postmarked

2

December 6, 2016. With his request, appellant included several reports from physical therapists
and work excuse notes from his physician.
By decision dated December 27, 2016, a representative of the Branch of Hearings and
Review denied appellant’s request for an oral hearing as it was untimely. She noted that OWCP
had issued its decision on November 4, 2016, while appellant’s hearing request was postmarked
December 6, 2016. Consequently, the hearing representative found that appellant was not
entitled to a review of the written record as a matter of right, as the request was submitted more
than 30 days after OWCP’s decision. She also considered whether to grant appellant a
discretionary hearing, but determined that the issue in appellant’s case could equally well be
addressed by his requesting reconsideration before OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
3

Supra note 1.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

3

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS -- ISSUE 1
Appellant alleged that on August 26, 2016 he sustained a back injury as a result of
picking up a tray of mail. The Board finds that he has not submitted sufficient medical evidence
to establish that the accepted incident of August 26, 2016 caused or aggravated his diagnosed
conditions.
In a note dated August 29, 2016, Dr. Ringstad checked a box marked “yes” indicating
that appellant’s illness was work related. In an attending physician’s report of the same date, he
diagnosed left sciatica. Dr. Ringstad did not provide a history of injury and did not explain how
lifting trays of mail would have resulted in appellant’s left sciatica. Without any medical
explanation or reasoning in support of his opinion of causal relationship, based upon an accurate
history of injury, his reports are insufficient to establish that the accepted incident resulted in the
diagnosed conditions.12 The Board has also held that an opinion on causal relationship which
consists only of a physician checking a box marked “yes” to a medical form report question on
whether the claimant’s diagnosed condition was related to the history given is of little probative
value. Without any explanation or rationale for the conclusions reached, such opinion is of
limited probative value.13
In a diagnostic report dated September 8, 2016, Dr. Tishkoff, related the results of x-rays
of appellant’s lumbar spine, stated his impression of mild rightward curvature; slight
anterolisthesis at L5 on S1, possibly secondary to spondylolysis; facet arthropathy at L4-5 and to
a lesser extent L3-4, worse on the right; and a questionable incomplete fusion of the posterior
arch of the L5/bifid spinous process. In an undated attending physician’s report, Dr. Connair
8

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

See K.W., Docket No. 17-0205 (issued June 12, 2017).

13

See J.C., Docket No. 16-1724 (issued April 20, 2017).

4

noted that appellant’s x-rays demonstrated degenerative changes. Although these physicians
provided medical diagnoses, neither of these physicians provided any rationalized explanation on
whether the August 26, 2016 employment incident caused or contributed to the diagnosed
conditions. Because these diagnostic reports do not establish a causal relationship between the
employment incident and appellant’s alleged conditions, they are insufficient to establish
appellant’s traumatic injury claim.14
The Board further notes that Dr. Connair diagnosed appellant with lumbar strain that
occurred after lifting a tray of mail at work. Dr. Connair checked a box marked “yes” indicating
that appellant’s injury was due to an employment activity, explaining that appellant had no pain
prior to lifting the tray of mail despite degenerative changes in his spine. While he did note
appellant’s history of injury and he did check a box marked “yes” to relate appellant’s diagnosed
condition to the accepted incident, checking a box “yes” does not provide sufficient rationale to
establish causal relationship.15 Similarly, the fact that pain began after an incident does not
establish causal relationship. The fact that work activities produced pain or discomfort
revelatory of an underlying condition does not raise an inference of an employment
relationship.16
The record is devoid of a rationalized opinion from a qualified physician on the issue of
the causal relationship between appellant’s lower back conditions and the incident of
August 26, 2016. None of the medical reports of record provide a sufficient explanation
regarding the mechanism of how the August 26, 2016 incident caused appellant’s diagnosed
conditions.17 As such, the Board finds that appellant did not submit sufficient evidence to
establish his claim for a work-related traumatic injury causally related to the accepted August 26,
2016 employment incident.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant, injured on or after July 4, 1966, who has received a final adverse decision by
OWCP may obtain a hearing by writing to the address specified in the decision.19 The hearing
14

See B.B., Docket No. 16-0262 (issued April 25, 2016).

15

Supra note 13.

16

See D.R., Docket No. 16-0528 (issued August 24, 2016).

17

See G.M., Docket No. 14-2057 (issued May 12, 2015).

18

The record contains a Form CA-16 dated August 26, 2016 and signed by the employing establishment. A
properly executed CA-16 form can form a contractual agreement for payment of medical expense, even if the claim
is not accepted. See 20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure
Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012). Upon
return of the case record, OWCP should address this issue.
19

20 C.F.R. § 10.616(a).

5

request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought. The claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision. If the
request is not made within 30 days, a claimant is not entitled to a hearing as a matter of right.
However, the Branch of Hearings and Review may exercise its discretion to either grant or deny
a hearing.20
ANALYSIS -- ISSUE 2
Appellant’s December 2, 2016 request for an oral hearing before an OWCP hearing
representative was postmarked as having been sent on December 6, 2016. OWCP issued its last
merit decision on November 4, 2016. The regulations provide that “[t]he hearing request must
be sent within 30 days […] of the date of the decision for which a hearing is sought.”21 Because
appellant’s request postmarked November 4, 2016 was untimely, he was not entitled to a review
of the written record as a matter of right. The Branch of Hearings and Review also denied
appellant’s request because it found that the issue of causal relationship could be equally welladdressed by requesting reconsideration before OWCP. The Board finds that the hearing
representative properly exercised her discretionary authority in denying appellant’s request for a
hearing.22
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a back injury
causally related to the accepted August 26, 2016 employment incident. The Board further finds
that the Branch of Hearings and Review properly denied appellant’s request for an oral hearing
as untimely.

20

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones, Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
21

20 C.F.R. § 10.616(a).

22

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the December 27 and November 4, 2016 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

